972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cary W. HOPPER, Petitioner-Appellant,v.Larry COX, Warden, Federal Correctional Institution,Morgantown;  United States Parole Commission,Respondents-Appellees.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Cary W. HOPPER, Defendant-Appellant.
Nos. 91-6628, 91-6629.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 29, 1991Decided:  July 31, 1992

Cary W. Hopper, Appellant Pro Se.
David Earl Godwin, Assistant United States Attorney, Wheeling, West Virginia, for Appellees.
Before WIDENER, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Cary W. Hopper appeals from the district court's orders refusing relief under 28 U.S.C. §§ 2255 and 2241 (1988).  Our review of the record and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Hopper v. Cox, No. CA-90-56-E (N.D.W. Va.  July 19, 1991);  United States v. Hopper, No. CR-89-1, No. CA-90-53-E (N.D.W. Va.  June 6, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED